PER CURIAM.
A substantial violation of probation by the appellant on grounds of (1) possession of a firearm by a convicted felon and (2) possession of a firearm without the probation officer’s permission is supported by the evidence. It is agreed, however, that other grounds stated in the written order revoking probation were not proved or were dismissed by the court in oral pronouncement after hearing the evidence.
We remand to the trial court with directions to strike from the probation revocation order those parts which state that the appellant committed the violations which were not proven by the State. Underwood v. State, 455 So.2d 1133 (Fla. 2d DCA 1984). Otherwise the judgment and thirty-month sentence imposed for probation violation are
AFFIRMED.